PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on December 5, 2002, in Okaloosa County Circuit Court case number 01-CF-001635-002, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, C.J., ERVIN and PADOVANO, JJ., concur.